Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to application filed on August 21, 2020. Claims 1-9 are currently pending in the application.

Continuity Information
This application is a continuation of and claims the benefit of U.S Application No. 16/540,635, filed on August 14, 2019 (now U.S. Patent No. 10,970,997), which application claims the benefit of and is a continuation of U.S Application No. 16/199,463, filed on November 26, 2018 (now U.S. Patent No. 10,937,306), which application claims the benefit of and is a continuation of U.S Application No. 15/900,342 filed on February 20, 2018 (now U.S. Patent No. 10,922,958), which application claims the benefit of and is a continuation of U.S Application No.15/789,547, filed on October 20, 2017 (now U.S. Patent No. 10,325,486), which application claims the benefit of and is a continuation of U.S Application No.15/259,847, filed on September 8, 2016 (now U.S. Patent No. 9,842,492), which application claims the benefit of and is a continuation of U.S Application No.14/136,023, filed on December 20, 2013 (now U.S. Patent No. 9,449,500), which application claims the benefit of and is a continuation-in-part of U.S. Application No. 13/899,671, filed on May 22, 2013 (now U.S. Patent No. 9,437,105), which application claims the benefit of and is a continuation of U.S Application No.13/657,176, filed on October 22, 2012 (now U.S. Patent No. 9,215,394), which application claims the benefit of U.S. Provisional Application No. 61/552,857, filed October 28, 2011, and U.S. Provisional Application No. 61/680,876, filed August 8, 2012.

Information Disclosure Statement
The Information Disclosure Statements (IDSs) submitted on 08/21/2020, 10/28/2020, 03/04/2021, and 04/14/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered.

Drawings
The drawings filed on 08/21/2020 are acknowledged and are acceptable.

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claims 1-9 recite the term “state signature of the consumer electronic device” at various instances. It is preferred if language such as “current operating state of the consumer electronic device” is used in its place as noted in para. [0051] of the published version of the application.
Claims 1, 5, and 6 recite the term “a state signature-to-action mapping” at various instances. It is preferred if language such as “a state-to-action mapping” is used in its place as noted in para. [0051]-[0053] of the published version of the application.
Appropriate correction is required.

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bozarth et al. (U.S Publication No. 2015/0043888 A1; hereinafter “Bozarth”) in view of Schanin et al. (U.S Patent No. 8,260,975; hereinafter “Schanin”), and further in view of Suzuki et al. (U.S Publication No. 2009/0284656 A1; hereinafter referred to as “Suzuki”).
As per claim 1, Bozarth discloses a method performed by a switching device comprising a plurality of audio/video (AV) ports … (Bozarth figs. 1-6 discloses an HDMI switch 110 with a plurality of input ports), comprising:
determining state characteristics of a consumer electronic device (e.g. fig. 1: HDMI sources 100) that is communicatively coupled to the switching device based at least on an analysis of a video signal received from a first A/V port of the plurality of A/V ports (Bozarth fig. 1 and para. [0020] discloses HDMI switch 110 that uses a video clock detect circuit to enable detection of a valid video signal. The video clock signal is a state characteristic);
determining a state signature of the consumer electronic device based on the determined state characteristics (Bozarth fig. 1 and para. [0020] discloses HDMI switch 110 that uses a video clock detect circuit to enable detection of a valid video signal. The Examiner interprets the valid video signal is equivalent to a state signature; also see para. [0024]: “If a source 100 is off or is not present, no clock will be present on the transition minimized differential signaling channel”);
identifying an action to be performed by the consumer electronic device from a plurality of actions based on the determined state signature and … a state signature-to-action mapping (Bozarth at para. [0019] discloses once a clock is determined to be present on an input, the system automatically selects the source of that input and outputs the source to one output or a plurality of outputs. This is equivalent to mapping the valid video signal to an action of selecting and outputting to the signal); and
causing the action to be performed with respect to at least one of the switching device or the consumer electronic device (Bozarth at para. [0019] discloses once a clock is determined to be present on an input, the system automatically selects the source of that input and outputs the source to one output or a plurality of outputs. Selecting by the switch is interpreted as being with respect to the switching device. Outputting the source video from the source device is interpreted as being with respect to the consumer electronic device).
Bozarth does not explicitly disclose one or more wireless interfaces.
However, in the same art of a home-entertainment system including an HDMI switch, Schanin discloses: one or more wireless interfaces (Schanin, e.g. col. 2, lines 63-66: “Remotes 142 and 144 typically communicate with HDMI switch 102 wirelessly using wall-penetrating RF signals (as opposed to infra-red signals); in an alternative embodiment, infra-red is used.”).
Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the claimed invention to include in the method of Bozarth the known features of “one or more wireless interfaces” as taught by Schanin, in order to simply provide a more convenient and elegant approach to selecting HDMI sources and sinks (Schanin, col. 1, lines 28-32).
Bozarth in view of Schanin does not explicitly disclose a data structure that comprises a state signature-to-action mapping.
However, in the same art of an HDMI/CEC compatible display apparatus, Suzuki discloses: a data structure that comprises a state signature-to-action mapping (Suzuki fig. 10 discloses displaying the connection status of all connected devices (S20) and the selecting a device (S21). Switching to a different source device is equivalent to identifying an action. This is performed using the status table of device signatures, which is equivalent to a data structure. The switch is performed by operating a cursor within the table, therefore the action of switching to a particular device is mapped to that particular device in the table).
Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the claimed invention to include in the method of Bozarth in view of Schanin the known features of “a data structure that comprises a state signature-to-action mapping” as taught by Suzuki, in order to provide a display apparatus for efficiently searching/managing AV devices existing in an HDMI CEC network, presenting connection status and setting information of each AV device to a user, and easily switching input devices (Suzuki, para. [0024]).

As per claim 2, claim 1 is incorporated and Bozarth in view of Schanin and Suzuki discloses: wherein said determining state characteristics of the consumer electronic device further comprises receiving a CEC status message from the consumer electronic device and identifying at least a power state of the consumer electronic device based on the received CEC status message (Bozarth, e.g. para. [0007] & [0019]: detecting a positive 5 volts power signal and a valid video signal from an HDMI source; para. [0022]: “the low-speed communication channel includes: display data channel (DDC) data signal, and display data channel clock signal, hot plug detect signal, positive 5 volts power, consumer electronics control (CEC), and ground.”; para. [0024]: “If a source 100 is off or is not present, no clock will be present on the transition minimized differential signaling channel.”).

As per claim 3, claim 1 is incorporated and Bozarth in view of Schanin and Suzuki discloses: wherein the state signature of the consumer electronic device is based on at least a power state of the consumer electronic device (Bozarth, e.g. para. [0007] & [0019]: detecting a positive 5 volts power signal and a valid video signal from an HDMI source; also see para. [0024]: “If a source 100 is off or is not present, no clock will be present on the transition minimized differential signaling channel.”).

As per claim 4, claim 1 is incorporated and Bozarth in view of Schanin and Suzuki discloses: wherein said causing the action comprises at least one of transmitting a command to the consumer electronic device to change a power state of the consumer electronic device, transmitting an operational command to the consumer electronic device that causes the consumer electronic device to perform an operation specified by the operational command, or automatically switching to an A/V port of the plurality of A/V ports to which the consumer electronic device is coupled (Bozarth e.g. in para. [0019] discloses once a clock is determined to be present on an input, the system automatically selects the source of that input and outputs the source to one output or a plurality of outputs).

Claim 5 is drawn to an audio/video (A/V) switching device (apparatus claim) which corresponds to method claim 1. Therefore, claim 5 is rejected for the same reasons as claim 1 above for having similar limitations and being similar in scope.

Claims 6-9 are drawn to system claims which correspond to method claims 1-4. Therefore, claims 6-9 are rejected for the same reasons as claims 1-4 above for having similar limitations and being similar in scope.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,937,305 (issued on March 2, 2021). Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming the same invention using the same means with little additional change to the claim language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov